Citation Nr: 1342136	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  13-31 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from June 1965 until March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and February 2013 rating decisions of the RO. 

Although the RO indicated the claim stemmed only from the February 2013 rating decision, a review of the record reflects that, after the November 2011 rating decision, the RO obtained a VA examination of the knees in November 2012.  Applicable regulations provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  

In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 251 (2010)(noting that when statements are received within a one year period of a rating decision, the Board needs to consider whether they constitute a Notice of Disagreement or are new and material evidence under 38 C.F.R. § 3.156(b)).  

Accordingly, the claim stems from the November 2011 and February 2013 rating decisions.  

The Board notes that the issue of service connection for bilateral knee disabilities was previously considered and denied by rating decisions issued in August 1967 and May 2009.  The Veteran did not appeal these decisions, and as such, new and material evidence would generally be required to reopen the claim. 

However, a review of the record reflects that the Veteran submitted copies of service treatment records in May 2011.  Comparing these copies to the service treatment records that were previously associated with the claims file reflects that additional sick call and consultation records concerning the right knee that were not previously reviewed have been obtained.  The applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  

Therefore, new and material evidence is not needed to reopen the previously denied claim and the Board has recharacterized the issues accordingly.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A preliminary review of the record reflects that additional development is necessary.  

This case involves a question of whether a knee condition pre-existed service, and, if so, whether that condition was aggravated by service.  A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096.  

The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) ().  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In the present case, the Veteran denied a history of trick or locked knee the March 1964 report of medical history prior to his entrance into service.  Examination that same month reflected the lower extremities were normal.  

Similarly, the June 1965 report of medical history also reflected that the Veteran denied a history of trick or locked knee and the lower extremities were again described as normal on the June 1965 examination.  Therefore, no condition of the right or left knee was noted upon entry.

The service treatment records showed that the Veteran was treated and underwent several procedures of the right knee.  He was provided a Medical Evaluation Board in June 1966 that concluded that he had persistent symptoms of right knee pain after two arthrotomies but he was fit for limited duty.  

The Veteran's June 1966 rebuttal stated that he "came into the service with a torn medial and lateral meniscus of the right knee."  Another Medical Evaluation Board in January 1967 concluded he had chondromalacia, patella, bilateral and the members of the board checked the box that it existed prior to entry and was not aggravated by service.

Although the Veteran was afforded a VA examination of the knees in November 2012 to determine whether the condition clearly and unmistakably preexisted service and was not aggravated by service, this examination is not adequate.  Specifically, the November 2012 examiner checked the box indicating that the "claimed condition which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  

In providing a rationale for this conclusion, however, the examiner stated that the "right knee condition [was] less likely than not to have been caused by, incurred in or aggravated beyond its natural progression by military service."  As the examiner has provided conflicting statements and utilized the wrong standard in his rationale, another examination is necessary.

Although the claim includes both the left and right knees, no opinion was requested or provided for the left knee.  Therefore, the claim should be returned to the November 2012 examiner for an addendum opinion.  

The record reflects that the Veteran has been treated at VA.  On remand, updated VA treatment records should be obtained and associated with the record. 38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to ask the Veteran to identify all sources of treatment that he has received for his bilateral knees and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Copies of updated treatment records from the VA Health Care System from February 2013 until the present should also be requested and associated with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, the RO should take appropriate action to have the claims file should be sent to the examiner who conducted the November 2011 VA examination for clarification of the opinion provided.  If the examiner that evaluated the Veteran in November 2011 is not available to provide a response, then any similarly qualified VA examiner may answer this inquiry.  If additional examination of the Veteran is deemed necessary by the examiner, schedule the Veteran for an appropriate examination, perform all necessary tests, and respond to the above question(s).

Following a review of the file, the examiner should opine as to the following:

a) Did a right knee disability "clearly and unmistakably" (obviously or manifestly) existed prior to the Veteran's entry into active duty service in June 1965?

b) If the right knee disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

c) Did a left knee disability "clearly and unmistakably" (obviously or manifestly) existed prior to the Veteran's entry into active duty service in June 1965?

d) If the left knee disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

e) If a right or left disability did not clearly and unmistakably exist prior to service, the examiner must state whether it is "at least as likely as not" (50 percent or greater probability) that any current disability was due to an in-service injury, event, or disease?

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review in connection with the examination. 

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


